In an action, inter alia, to recover damages for fraud, the defendants appeal from an order of the Supreme Court, Westchester County (Loehr, J.), entered April 18, 2008, which denied their motion for summary judgment dismissing the complaint or, in the alternative, to direct that this action be tried jointly *657with an action entitled North State Autobahn v Progressive Ins. Group, pending in the Supreme Court, Westchester County, under index No. 02761/07.
Ordered that the appeal is dismissed, with costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order are brought up for review and have been considered on appeal from the judgment (see CPLR 5501 [a] [1]; Progressive Northeastern Ins. Co. v North State Autobahn, Inc., 71 AD3d 657 [2010] [decided herewith]). Fisher, J.P., Florio, Belen and Austin, JJ., concur.